DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I directed to claims 1-18 in the reply filed on 10/6/21 is acknowledged.
Claims 19-20 has been withdrawn from further consideration. Claims 1-18 are pending for examination. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "21a", “200” and "320" have been used to designate the robotic  surgical instrument, instead of any specific structures of the robotic surgical instrument.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 15 is objected to because of the following informalities: 
Re. claim 15, lin. 11, “an engagement recess” should be changed to --[[a]]the engagement recess--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Manzo et al., US20080046122A1, herein “Manzo” in view of Brierton et al., US20180228559A1, herein “Brierton”.
Re. claim 1, Manzo discloses a driver interface 418 (Fig. 4B (near Fig. 2C-D)) provided to a robot arm 153 of a robotic surgical system 152 ([0120], Fig. 2A) for transmitting drive to a surgical instrument 400 through a drive transmission member 234 rotatably provided in an adaptor 228, the driver interface 418/422 comprising: 
an engagement member 418 (Fig. 4B (near Fig. 2C-D)) which is rotatable about a rotation axis parallel to a rotation axis of the drive transmission member ([0069], the engagement member 418 rotatable. When the rotatable drive interface 418/422 engages the drive transmission member 234, the engagement member 418 must rotate together with the drive transmission member 234 around its own rotation axis which must be parallel with the rotation axis of the drive transmission member), wherein the engagement member 418 includes an engagement protrusion 422 ([0073] 422 is a protrusion) protruding from a surface of the engagement member 418 ([0073]-[0074], Fig. 4B (near Fig. 2C-D)) and provided corresponding to an engagement recess 240 provided at the drive transmission member 234 of the adaptor 228 (Fig. 4B (near Fig. 2C-D), [0074]); 
an actuator ([0128] drive motors) which rotates the engagement member 418 ([0128], the engagement member 418 belongs to the drive interface 418/422 that is coupled to drive motors to rotate both the drive interface 418/422 and drive transmission member 234 once they are engaged). 
But Manzo is silent about a detection member movable with respect to the engagement member in a direction parallel to the rotation axis of the engagement member; and a sensor which is configured to detect the detection member that has moved as a result of contact with a part of the drive transmission member.
However, Brierton discloses a similar surgical robotic device having a drive interface 805 (Fig. 8A) that includes engagement members 807 (Fig. 8A), detector members 809 or 810, and a light sensor 802 (Fig. 8C), wherein the sensor 802 senses the movement of the detector member 809/810 in order to ensure the instrument interface is properly engaged in the robotic arm interface [0084]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Manzo by including the detector members 809 or 810 and a light sensor 802 as taught and suggested by Brierton in order to detect a proper alignment between the drive interface and the drive transmission member.  
Re. claim 2, the combination of Manzo and Brierton discloses wherein the sensor comprises a transmission-type optical sensor which detects the detection member upon light blockage by the detection member (Brierton [0084], the detection member 809 or 810 has a hole 811/812 that enable light to pass through them, and the light sensor 802 senses the light that passes through the holes 811/812).
Re. claim 11, the combination of Manzo and Brierton discloses wherein the engagement member 422 is provided such that the engagement member 422 does not move in the direction parallel to the rotation axis and rotates about the rotation axis by the actuator (Manzo, [0073]-[0074] the engagement member 422 does not move in the direction parallel to the rotation axis but the engagement member 422 will rotate about the rotation axis together with the drive interface 418 when the actuator/drive motors actuate the rotation of the drive interface and the drive transmission member ([0128]).
Re. claim 15, Manzo discloses a robotic surgical apparatus 152 (Fig. 2A), comprising:
an adaptor 228 (Fig. 2D) including a drive transmission member 234 (Fig. 2D, [0069]) rotatably provided therein; and 
a robot arm 153 (Fig. 2A) which includes a driver interface 418/422 (Fig. 4B (near Fig. 2C-D)) to which a surgical instrument 400 ([0113]) is to be attached with the adaptor 238 (Fig. 2D, [0112]-[0113]) interposed therebetween and which transmits drive to the surgical instrument through the drive transmission member 234 ([0128]), wherein 
the drive transmission member 234 includes an engagement recess 240 (Fig. 2D, [0073]), 
the driver interface 418/22 includes: 
an engagement member 418 (Fig. 4B (near Fig. 2C-D)) which is rotatable about a rotation axis parallel to a rotation axis to the drive transmission member ([0069], the engagement member 418 rotatable. When the rotatable drive interface 418/422 engages the drive transmission member 234, the engagement member 418 must rotate together with the drive transmission member 234 around its own rotation axis which must be parallel with the rotation axis of the drive transmission member), wherein the engagement member 418 includes an engagement protrusion 422 ([0073] 422 is a protrusion) protruding from a surface of the engagement member 418 ([0073]-[0074], Fig. 4B (near Fig. 2C-D)) and provided corresponding to an engagement recess 240 of the drive transmission member 234 (Fig. 4B (near Fig. 2C-D), [0074]); 
an actuator ([0128] drive motors) which rotates the engagement member 422 ([0128], the engagement member 418 belongs to the drive interface 418/422 that is coupled to drive motors to rotate both the drive interface 418/422 and drive transmission member 234 once they are engaged); 
But Manzo is silent about a detection member movable with respect to the engagement member in a direction parallel to the rotation axis of the engagement member; and a sensor which is configured to detect the detection member that has moved as a result of contact with a part of the drive transmission member.
However, Brierton discloses a similar surgical robotic device having a drive interface 805 (Fig. 8A) that includes engagement members 807 (Fig. 8A), detector members 809 or 810, and a light sensor 802 (Fig. 8C), wherein the sensor 802 senses the movement of the detector member 809/810 in order to ensure the instrument interface is properly engaged in the robotic arm interface [0084]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Manzo by including the detector members 809 or 810 and a light sensor 802 as taught and suggested by Brierton in order to detect a proper alignment between the drive interface and the drive transmission.
Allowable Subject Matter
Claim 3-10, 12-14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. claims 3-9, the prior arts fail to disclose, teach, or suggest the drive interface provided to a robot arm of a robotic surgical system for transmitting drive to a surgical instrument through a drive transmission member rotatably provided in an adaptor as claimed including the combination of an engagement member which is rotatable about a rotation axis parallel to a rotation axis of the drive transmission member, wherein the engagement member includes an engagement protrusion protruding from a surface of the engagement member and provided corresponding to an engagement recess provided at the drive transmission member of the adaptor; an actuator which rotates the engagement member; a detection member movable with respect to the engagement member in a direction parallel to the rotation axis of the engagement member; and a sensor which is configured to detect the detection member that has moved as a result of contact with a part of the drive transmission member and wherein the engagement protrusion includes a first engagement protrusion and a second engagement protrusion, and the detection member includes a contact section arranged between the first and second engagement protrusions and configured to come into contact with the part of the drive transmission member.
the combination of an engagement member which is rotatable about a rotation axis parallel to a rotation axis of the drive transmission member, wherein the engagement member includes an engagement protrusion protruding from a surface of the engagement member and provided corresponding to an engagement recess provided at the drive transmission member of the adaptor; an actuator which rotates the engagement member; a detection member movable with respect to the engagement member in a direction parallel to the rotation axis of the engagement member; and a sensor which is configured to detect the detection member that has moved as a result of contact with a part of the drive transmission member and wherein the detection member is provided to be movable relative to the engagement member in the direction parallel to the rotation axis with a spring.
Re. claims 12-14, the prior arts fail to disclose, teach, or suggest the drive interface provided to a robot arm of a robotic surgical system for transmitting drive to a surgical instrument through a drive transmission member rotatably provided in an adaptor as claimed including the combination of an engagement member which is rotatable about a rotation axis parallel to a rotation axis of the drive transmission member, wherein the engagement member includes an engagement protrusion protruding from a surface of the engagement member and provided corresponding to an engagement recess provided at the drive transmission member of the adaptor; an actuator which rotates the engagement member; a detection member movable with respect to the engagement member in a direction parallel to the rotation axis of the engagement member; and a sensor which is configured to detect the detection member that has moved as a result of contact with a part of the drive transmission member and wherein the sensor includes a first sensor and a second sensor configured to detect the detection member at a different moment from that of the first sensor.
the combination of an adaptor including a drive transmission member rotatably provided therein; and a robot arm which includes a driver interface to which a surgical instrument is to be attached with the adaptor interposed therebetween and which transmits drive to the surgical instrument through the drive transmission member, wherein the drive transmission member includes an engagement recess, the driver interface includes: an engagement member which is rotatable about a rotation axis parallel to a rotation axis to the drive transmission member, wherein the engagement member includes an engagement protrusion protruding from a surface of the engagement member and provided corresponding to an engagement recess of the drive transmission member; an actuator which rotates the engagement member; a detection member movable with respect to the engagement member in a direction parallel to the rotation axis of the engagement member; and a sensor which detects the detection member that has moved as a result of contact with a part of the drive transmission member and wherein the drive transmission member includes a first member including the engagement recess and a second member movable relative to the first member with a spring, the first member includes a pressing section and a through-hole which is formed within the engagement recess, the second member includes an insertion section which is to be inserted into the through-hole, and the sensor includes a first sensor and a second sensor which is capable of detecting the detection member at a different moment from that of the first sensor, such that the first sensor detects the detection member that has moved as a result of contact with the insertion section, and the second sensor detects the detection member that has moved as a result of contact with the pressing section.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841. The examiner can normally be reached Monday-Thursday 7:30 am-4:30 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UYEN N. VO
Examiner
Art Unit 3771



/KATHLEEN S HOLWERDA/            Primary Examiner, Art Unit 3771